91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Raymond VETTE, Plaintiff-Appellant,v.George ALLEN, Governor;  Ron Angelone;  L.W. Huffman;  ChiefPhysician;  Doctor Smith, Urologist;  Doctor Holland;Doctor Saker;  Doctor Alvig;  Nurse Wilson;  D.T. Mahon;Warden Neumeyar, Defendants-Appellees.
No. 96-6204.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 9, 1996.

Charles Raymond Vette, Appellant Pro Se.
Susan Campbell Alexander, Assistant Attorney General, Richmond, Virginia;  Mark Sheridan Brennan, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his request for relief under 28 U.S.C. § 2254 (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Vette v. Allen, No. CA-95-256-R (W.D.Va. Jan. 29, 1996).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We also deny Appellant's motion to add a defendant to the action.

AFFIRMED